Exhibit 10.6

Execution Version

AMENDED AND RESTATED ALLOCATION AGREEMENT

THIS AGREEMENT is dated November 13, 2013.

BETWEEN:

 

   ENBRIDGE INC., a corporation incorporated under the laws of Canada (the
“Parent”); AND:       ENBRIDGE ENERGY PARTNERS, L.P., a limited partnership
formed under the laws of the State of Delaware (“EEP”); AND:       ENBRIDGE
INCOME FUND HOLDINGS INC., a corporation incorporated under the laws of the
Province of Alberta (“EIFH”); AND:       MIDCOAST ENERGY PARTNERS, L.P., a
limited partnership formed under the laws of the State of Delaware (“MEP”)   
(the Parent, EEP, EIFH, and MEP are referred to herein collectively as the
“Enbridge Entities” or the “parties” and individually as an “Enbridge Entity” or
“party”).

WHEREAS:

 

A. The Parent, EEP and EIFH (the “original parties or individually an “original
party”) and MEP, along with their respective Related Entities, participate in
various consolidated insurance programs;

 

B. On December 31, 2012 the original parties entered into an Allocation
Agreement (the “Original Allocation Agreement”) to provide for a method of
equitable allocation, as between each of the original parties, of any insurance
proceeds resulting from claims which exceed the total coverage limit of any
insurance program within a coverage year based on the amount of premiums an
original party contributed towards an insurance program; and

 

C. The original parties agree that it is appropriate to amend and restate the
Original Allocation Agreement to add MEP as an Enbridge Entity.

NOW THEREFORE THIS AGREEMENT WITNESSES THAT, for good and valuable
consideration, the receipt and sufficiency of which is acknowledged by each of
the parties to this Agreement, the parties hereto agree to amend and restate the
Original Allocation Agreement as set forth in this Agreement.



--------------------------------------------------------------------------------

ARTICLE 1

INTERPRETATION

1.1 Definitions.

The following terms will have the following meanings:

 

  (a) “Agreement” means this agreement, including its recitals and schedules, as
amended from time to time;

 

  (b) “Allocated Recovery” has the meaning defined in Schedule “A” hereto;

 

  (c) “Business Day” means any day that is not a Saturday, Sunday or statutory
holiday in the Province of Alberta or the State of Texas;

 

  (d) “Claim” means any remediation, repair, loss, restoration, replacement, or
similar matter with respect to an Eligible Event and/or a proceeding,
investigation, suit, action, hearing, inquiry, arbitration, alternative dispute
resolution mechanism or procedure initiated against an Enbridge Entity or its
Related Entity, the substance of which is covered by applicable policies under
the relevant Insurance Coverage Program, during a Coverage Year;

 

  (e) “Claims Examiner” has the meaning defined in Section 4.1(1);

 

  (f) “Coverage Year” means, in respect of any Insurance Coverage Program, the
effective term of such Insurance Coverage Program;

 

  (g) “Eligible Event” means any event, occurrence or other incident suffered by
or in connection with an Enbridge Entity or its Related Entity, the substance of
which is covered by an Insurance Coverage Program during a Coverage Year;

 

  (h) “Insurance Cost Allocation Percentage” means in respect of the Enbridge
Entities, the percentage of the cost of an Insurance Coverage Program being paid
by an Enbridge Entity and its Related Entities during a Coverage Year;

 

  (i) “Insurance Coverage Program” means a policy or group of policies providing
a particular type of insurance coverage under the Insurance Programs, including,
for example, general liability, onshore property and business interruption,
onshore terrorism, U.S. workers compensation and employers liability, U.S.
automobile liability, directors’ and officers’ liability, Canadian automobile
liability, aviation liability, fiduciary liability and crime insurance and any
other type of insurance coverage program which the Parent may procure on a
consolidated basis from time to time;

 

  (j) “Insurance Programs” means the consolidated insurance programs composed of
various Insurance Coverage Programs procured by the Parent for the Enbridge
Entities and their respective Related Entities;

 

  (k) “Insurance Risk Management” means the insurance risk management group of
the Parent;

 

- 2 -



--------------------------------------------------------------------------------

  (l) “Loss Amount” means the aggregate costs and expenses which an Enbridge
Entity or its Related Entity has paid out with respect to a Claim and/or is
reasonably expected to incur to resolve a Claim or Claims under an Insurance
Coverage Program in a particular Coverage Year;

 

  (m) “Net Change” has the meaning defined in Schedule “A”;

 

  (n) “New Methodology” has the meaning defined in Section 9.6(3);

 

  (o) “Notice of Dispute” has the meaning defined in Section 8.1;

 

  (p) “Qualified Allocated Coverage” has the meaning defined in Schedule “A”
hereto;

 

  (q) “Related Entity” means any entity over which an Enbridge Entity exercises
control, direction or management, directly or indirectly, through one or more
intermediaries and that participates in the Insurance Programs, provided that in
the case of the Parent, Related Entity will exclude EEP, EIFH, MEP and their
respective Related Entities;

 

  (r) “Senior Management” means the Vice-President of the Parent with
responsibility for management of the Insurance Programs and who reports to the
Chief Financial Officer, or such other officer as is designated by the Chief
Financial Officer;

 

  (s) “Total Coverage Limit” means the aggregate limit of coverage under an
Insurance Coverage Program during a Coverage Year;

 

  (t) “True-Up Loss Amount” has the meaning defined in Section 3.1;

 

  (u) “Updated Allocated Recovery” has the meaning defined in Schedule “A”
hereto;

 

  (v) “Verified Loss Amount” has the meaning defined in Section 2.1(6); and

 

  (w) “Verified True-Up Loss Amount” has the meaning defined in Section 3.1.

1.2 References

Any reference in this Agreement to a designated “Article”, “section”,
“paragraph” or other subdivision is a reference to the designated Article,
section, paragraph or other subdivision of this Agreement; the words “herein”,
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, section, paragraph or
other subdivision of this Agreement.

1.3 Headings

The headings used in and the organization of this Agreement are solely for
convenience of reference and will not in any way affect, limit, amplify or
modify the terms hereof and will not be construed in any way in the
interpretation hereof to be part of this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

1.4 Non-limiting

The word “including”, when following any general statement, will be construed to
refer to all other things that could reasonably fall within the scope of such
general statement, whether or not non-limiting language (such as “without
limitation”) is used with reference thereto.

1.5 Gender and Number

Words importing the masculine gender include the feminine and neuter genders and
words in the singular include the plural, and vice versa.

1.6 Schedules

The following are the Schedules to the Agreement:

 

Schedule “A”   -    Procedures for Determining Recovery (Part I and Part II)
Schedule “B”   -    Illustration (Part I and Part II),

Part I of each Schedule applies to Allocated Recoveries and Part II of each
Schedule applies to Updated Allocated Recoveries.

ARTICLE 2

LOSS AMOUNTS

2.1 Application of the Agreement

 

  (1) Insurance Risk Management will determine, in its sole discretion, whether
the Total Coverage Limit is likely to be exceeded as a result of Claims by two
or more Enbridge Entities (themselves or on behalf of respective Related
Entities, as applicable).

 

  (2) Upon making the determination in Section 2.1(1), Insurance Risk Management
will seek the approval of Senior Management with respect to such determination
and the application of this Agreement.

 

  (3) Upon receiving written approval by Senior Management confirming
application of this Agreement, Insurance Risk Management will immediately notify
the Enbridge Entities (who will be responsible for notifying their respective
Related Entities, if applicable). Such notification will: (i) specify which
Claim or Claims have the potential to result in the Total Coverage Limit being
exceeded; (ii) include the particulars of one or more Claims Examiners including
the designation of which Claims Examiner will act as the main contact in the
event there are more than one; and (iii) contain a request for confirmation of a
Loss Amount and preparation and delivery by the relevant Enbridge Entity of a
report in connection with such Loss Amount.

 

  (4) Upon receiving such notification, each Enbridge Entity will prepare a
report in connection with its Loss Amount (including a list of materials and
information used in confirming its Loss Amount). Such Enbridge Entity will
consult with its Related Entities, as applicable, in connection with the review
of information and preparation of the materials required to provide a report in
connection with its Loss Amount.

 

  (5) The Enbridge Entities will promptly deliver confirmation of Loss Amounts,
together with the report used to prepare such Loss Amounts, to Insurance Risk
Management and to the relevant Claims Examiner.

 

- 4 -



--------------------------------------------------------------------------------

  (6) Each Loss Amount will contain adequate detail in order to allow the Claims
Examiner(s) to evaluate the quantum and reasonableness of the Loss Amount. All
Loss Amounts are subject to final verification by such Claims Examiner(s) (each
a “Verified Loss Amount”).

 

  (7) The Enbridge Entities and their Related Entities, as applicable, will
cooperate in providing any additional documentation requested by Insurance Risk
Management and/or any Claims Examiner(s).

 

  (8) In the event of application of this Agreement, this Agreement will have
effect from the date hereof regardless of whether the Coverage Year in respect
of any Insurance Coverage Program precedes the date of this Agreement.

ARTICLE 3

TRUE-UP LOSS AMOUNTS

3.1 Preparation and Delivery of True-Up Loss Amounts

Each Enbridge Entity will be responsible for updating any Loss Amount to ensure
it remains accurate. Unless Insurance Risk Management has notified the Enbridge
Entities that this Agreement no longer has application for a particular Coverage
Year (in the event the Total Coverage Limit is no longer exhausted), the
relevant Enbridge Entity will prepare and deliver confirmation of a true-up Loss
Amount (each, an “True-Up Loss Amount”) reflecting such fluctuations, and a
report in connection therewith, to Insurance Risk Management and the Claims
Examiner quarterly, on a calendar basis. Such Enbridge Entity will consult with
their Related Entities, if applicable, in connection with preparation of such
True-Up Loss Amount. In the event the Parent determines, acting reasonably, that
a True-Up Loss Amount and/or Verified True-Up Loss Amount is not materially
different than the Loss Amount and/or Verified Loss Amount, as applicable, it
may elect to not have the methodology set forth in Article 5.2 apply to such
True-Up Loss Amount and will notify the Claims Examiner and relevant Enbridge
Entity accordingly. All True-Up Loss Amounts are subject to final verification
by the Claims Examiner(s) (each a “Verified True-Up Loss Amount”).

ARTICLE 4

CLAIMS EXAMINERS

4.1 Appointment

 

  (1) Insurance Risk Management will appoint one or more properly qualified
independent third parties to act as claims examiners with respect to Insurance
Coverage Programs (each a “Claims Examiner”) to carry out the duties described
in this Agreement. In appointing a Claims Examiner, Insurance Risk Management
may use any selection process it deems appropriate from time to time. Insurance
Risk Management will have the right to replace, suspend and/or terminate any
Claims Examiner in its sole discretion.

 

  (2)

Each Claims Examiner will execute a consulting agreement with the Parent with
respect to its appointment and acknowledging the terms and conditions of this
Agreement. In the event two or more Claims Examiners are appointed with respect
to a particular Coverage Year for an Insurance Coverage Program, such Claims
Examiners will execute a joint consulting agreement. A consulting agreement may
contain additional duties and responsibilities of the Claims Examiner(s), along
with procedures with respect to engaging experts and other professional advisors
in discharging such duties and

 

- 5 -



--------------------------------------------------------------------------------

  responsibilities. In addition, each consulting agreement will specify the fee
arrangements with the Claims Examiner(s). Each Enbridge Entity (itself or on
behalf of its Related Entities, as applicable) will be responsible for
reimbursing the Parent for its respective portion of Claims Examiners’ fee based
on its Allocated Recovery and/or Updated Allocated Recovery.

4.2 Basic Responsibilities

Claims Examiners will be responsible for the following duties in addition to any
other duties Insurance Risk Management may deem appropriate from time to time:

 

  (a) reviewing all available material and information with respect to a Claim
(including results from any investigations or reports conducted to date with
respect to a Claim) and establishing the applicable policy or policies providing
insurance coverage under an Insurance Coverage Program for a Claim;

 

  (b) periodically update the Loss Amount, Verified Loss Amount, True-Up Loss
Amount and/or Verified True-Up Loss Amount to reflect payments made by an
Enbridge Entity with respect to a Claim;

 

  (c) assisting an Enbridge Entity or Related Entity in preparing confirmation
of its Loss Amount and True-Up Loss Amount, and the reports delivered in
connection therewith;

 

  (d) reviewing all necessary documentation to establish the eligibility and
accuracy of Loss Amounts and/or True-Up Loss Amounts and preparing Verified Loss
Amounts and/or Verified True-Up Loss Amounts in connection therewith;

 

  (e) validating the accuracy of existing insurable claim amounts under Policies
that are under review by the insurer, including amounts which have been
partially paid for by insurers the balance of which remain outstanding;

 

  (f) recording details of proceeds remitted by an Enbridge Entity (on behalf of
itself or a Related Entity, as applicable) under Section 7.1 and providing such
records to Insurance Risk Management on a quarterly basis;

 

  (g) calculating the Allocated Recovery and/or Updated Allocated Recovery with
respect to a Verified Loss Amount and/or Verified True-Up Loss Amount in
accordance with Schedule “A”;

 

  (h) preparing summary reports outlining recovery eligibility for Claims under
an Insurance Coverage Program for a Coverage Year. Insurance proceeds received
by an Enbridge Entity or its Related Entities, as applicable, prior to the
application of this Agreement being triggered under Section 2.1 with respect to
Claims that have been resolved for a Coverage Year will be taken into account by
the Claims Examiner(s) in determining eligible amounts for recovery; and

 

  (i) reconciling and updating summary reports with final dispositions of Claims
by Enbridge Entities or their respective Related Entities and/or insurer or
insurers under the relevant Insurance Coverage Program.

 

- 6 -



--------------------------------------------------------------------------------

4.3 Reporting to Insurance Risk Management

 

  (1) Each Claims Examiner will deliver any findings, including calculations
with respect to Allocated Recoveries, Updated Allocated Recoveries and Net
Changes, and/or reports prepared in connection with its duties herein to
Insurance Risk Management, within a reasonable amount of time given the nature
of the Claim, amount of Loss Amount and/or True-Up Loss Amount (and reports
delivered by the Enbridge Entities in connection therewith) and taking into
account all events that have transpired since initiation of a Claim and/or
receipt of a Loss Amount or True-Up Loss Amount.

 

  (2) Each Enbridge Entity is responsible (on its own behalf and on behalf of
its Related Entities, as applicable) for notifying Insurance Risk Management and
the relevant Claims Examiner(s) of any payments made on account of a Claim.

ARTICLE 5

METHODOLOGY FOR DETERMINING RECOVERY

5.1 Methodology for Determining Allocated Recovery

 

  (1) On a quarterly basis, the Claims Examiner(s) will calculate the Allocated
Recovery for an Enbridge Entity’s Verified Loss Amount or Verified True-Up Loss
Amount by using each Enbridge Entity’s Qualified Allocated Coverage and the
Total Coverage Limit to re-allocate any unutilized amount of coverage in
accordance with the specific processes set forth in Schedule “A”.

 

  (2) The maximum amount of proceeds each Enbridge Entity is entitled to recover
(itself or on behalf of its Related Entities, as applicable) with respect to
Claims under an Insurance Coverage Program will be equal to the sum of the
Qualified Allocated Coverage plus any applicable re-allocated coverage. In no
event will the Allocated Recovery for an Enbridge Entity exceed the sum of its
Verified Loss Amounts.

 

  (3) The Allocated Recovery is subject to change as a result of Verified
True-Up Loss Amounts and Updated Allocated Recoveries.

5.2 Methodology for Determining Updated Allocated Recovery

 

  (1) On a quarterly basis, a relevant Claims Examiner(s) will be responsible
for calculating the Updated Allocated Recovery based on the Verified True-Up
Loss Amount in accordance with the specific processes set forth in Schedule “A”
which will reflect any Net Change. In no event will the Updated Allocated
Recovery for an Enbridge Entity exceed the sum of its Verified True-Up Loss
Amounts.

 

  (2) In the event an Enbridge Entity has incurred a Net Change in a negative
amount, such Net Change will be dealt with in accordance with Section 7.1(3).

5.3 Illustration

By way of illustration, Schedule “B” sets forth an example of the specific
processes set forth in Schedule “A” to determine Allocated Recovery and Updated
Allocated Recovery using the Enbridge Entities and a illustrative Insurance
Coverage Program.

 

- 7 -



--------------------------------------------------------------------------------

5.4 Deductions and Non-Insurable Loss

Each Enbridge Entity or Related Entity, as applicable, is solely responsible for
satisfying any deductibles or other like amounts in accordance with the terms of
the applicable Insurance Coverage Program and such amounts will not form part of
the Allocated Recovery or Updated Allocated Recovery. Furthermore, in no event
will Loss Amounts, Verified Loss Amounts, True-Up Loss Amounts or Verified
True-Up Loss Amounts include costs or expenses incurred or reasonably expected
to be incurred in connection with non-insurable losses.

5.5 Reporting to Enbridge Entities

On a quarterly basis Insurance Risk Management will be responsible for
delivering the reports and/or findings of Claims Examiners, along with
calculations of the Allocated Recovery and/or Updated Allocated Recovery, to the
applicable Enbridge Entity. Each Enbridge Entity will be solely responsible for
delivering a copy of the foregoing materials to the affected Related Entities,
if applicable.

5.6 Periodic Review

From time to time, Senior Management will review the terms and conditions of
this Agreement in order to determine if any changes need to be made to better
reflect the intent of the Agreement.

ARTICLE 6

COVENANTS

6.1 Covenants

Each Enbridge Entity covenants and agrees that it will:

 

  (1) keep adequate records with respect to any Claims, Loss Amounts and/or
True-Up Loss Amounts (including reports prepared in connection with Loss Amounts
and/or True-Up Loss Amounts) for a period of 6 years following the resolution of
a Claim to which such materials relate;

 

  (2) notify Insurance Risk Management with particulars of a Claim as soon as
reasonably practicable;

 

  (3) prepare and deliver Loss Amounts and/or True-Up Loss Amounts, including
reports in connection therewith, in accordance with this Agreement as soon as
reasonably practicable;

 

  (4) apply the principles of this Agreement amongst its Related Entities
including taking all necessary steps to cause its Related Entities to follow the
principles of this Agreement;

 

  (5) cooperate with the Parent, including Senior Management and Insurance Risk
Management, and the Claims Examiner(s) after submitting a Claim, Loss Amount
and/or True-Up Loss Amount, including providing books, records and other
information related to such Claims, Loss Amount and/or True-Up Loss Amount
(including materials used in preparing reports delivered in connection with a
Loss Amount or True-Up Loss Amount) and providing reasonable assistance to the
relevant Claims Examiner(s) in the calculation of Verified Loss Amounts,
Verified True-Up Loss Amounts, Allocated Recoveries and/or Updated Allocated
Recoveries, if so requested.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE 7

RECOVERY OF INSURANCE PROCEEDS

7.1 Distribution

 

  (1) To the extent an Enbridge Entity or any of its Related Entities receives
insurance proceeds directly from an insurer under an Insurance Coverage Program,
the affected Enbridge Entity will notify Insurance Risk Management and the
relevant Claims Examiner immediately.

 

  (2) On a quarterly basis, the relevant Claims Examiner will direct the
affected Enbridge Entity, if applicable, to remit all or a portion of the
proceeds it (or its Related Entity) has received pursuant to Section 7.1(1) to
other Enbridge Entities in accordance with their Allocated Recoveries and/or
Updated Allocated Recoveries and the applicable entity will comply with such
direction within 10 Business Days.

 

  (3) In the event the Claims Examiner(s) determines (in accordance with the
specific processes set forth in Schedule “A”) that an Enbridge Entity has an
Updated Allocated Recovery resulting in a negative Net Change, such Enbridge
Entity will forthwith and in any event, within 10 Business Days, distribute any
amounts received (by it or its Related Entities, as applicable) in excess of the
Updated Allocated Recovery to other Enbridge Entities as directed by the Claims
Examiner.

 

  (4) The Claims Examiners and Insurance Risk Management will use reasonable
commercial efforts to ensure the distribution and re-distribution of insurance
proceeds in connection with partial or full resolutions of Claims is completed
accurately based on Allocated Recoveries and/or Updated Allocated Recoveries.
Furthermore, the Claims Examiners and Insurance Risk Management will keep
internal records reflecting outstanding amounts under Allocated Recoveries
and/or Updated Allocated Recoveries for each Enbridge Entity, as applicable.

ARTICLE 8

DISPUTE RESOLUTION

8.1 Arbitration

An Enbridge Entity will have up to 30 Business Days following the final
determination of all Claims under an Insurance Coverage Program in a Coverage
Year and distribution of insurance proceeds pursuant to Allocated Recoveries
and/or Updated Allocated Recoveries in connection therewith to provide a notice
disputing any matter arising under this Agreement, including the determination
of Verified Loss Amounts and/or Verified True-Up Loss Amounts and/or
calculations of Allocated Recoveries and/or Updated Allocated Recoveries (each a
“Notice of Dispute”). A Notice of Dispute will set forth in reasonable detail
the particulars of the dispute, and each Enbridge Entity will have the right to
consult with Senior Management and the relevant Claims Examiner(s) to discuss
such Notice of Dispute. If the parties are unable to reach an agreement with
respect to the disputes set forth in the Notice of Dispute, such dispute may be
submitted to binding arbitration by the Enbridge Entity and settled by
arbitration in accordance with the provisions of this Section 8.1. Such
arbitration will be carried out by a single arbitrator. In the event the parties
are unable to agree upon an arbitrator within 20 Business Days after delivery of
the Notice of Dispute, any of them may make application to the Alberta Queen’s
Bench for an arbitrator to be appointed pursuant to the Arbitration Act
(Alberta). An arbitrator appointed pursuant to this Section 8.1 will review the
Notice of Dispute, and may review verification procedures

 

- 9 -



--------------------------------------------------------------------------------

with respect to Verified Loss Amounts and/or Verified True-Up Loss Amounts and
calculations with respect to Allocated Recoveries and Updated Allocated
Recoveries. To the extent matters under review by the arbitrator involve
decisions of the Claims Examiner(s), the arbitrator will conduct a de novo
review without deference to the findings of such Claims Examiner(s) and will
apply a standard of correctness. Any decision of the arbitrator made with
respect to, a dispute set forth in the Notice of Dispute or with respect to any
aspect of, or any matter related to, an arbitration hereunder (including the
location of the arbitration) will be made solely by the arbitrator. The
arbitrator will conduct the arbitration proceedings in relation to the dispute
set forth in the Notice of Dispute before such arbitrator as set out herein and
otherwise in accordance with the applicable rules of the Arbitration Act
(Alberta). All decisions of the arbitrator with respect to a dispute, other than
procedural decisions will: (i) be rendered in writing if an award is made and
will state the reasons on which any award is based; and (ii) promptly be
provided to each party. The decision of an arbitrator appointed under this
Section 8.1 will be final and binding upon the parties and not subject to
appeal. The parties agree that this Section 8.1 will be valid, enforceable and
irrevocable

ARTICLE 9

MISCELLANEOUS

9.1 Notice

Any demand, notice or other communication to be given in connection with the
Agreement must be given in writing and will be given by personal delivery or by
electronic means of communication addressed to the recipient as follows:

 

To the Parent:    Insurance Risk Management    425 - 1 Street S.W.    Calgary,
AB T2P 3L8    Attention:    Jody Balko, VP, Enterprise Risk and Investor
Relations Facsimile No.:    (403) 231-5780 Email:    jody.balko@enbridge.com To
EEP:    1100 Louisiana Street    Suite 3300    Houston, TX 77002    Attention:
   Chris Kaitson, Vice President—Law and Assistant Secretary Facsimile No.:   
(713) 821-2229 Email:    chris.kaitson@enbridge.com To EIFH:    3000, 425 - 1st
Street SW    Calgary, AB T2P 3L8   

 

- 10 -



--------------------------------------------------------------------------------

Attention:    Debra Poon, Corporate Secretary Facsimile:    (403) 231-7380
Email:    debra.poon@enbridge.com To MEP:    1100 Louisiana Street    Suite 3300
   Houston, TX 77002    Attention:    Chris Kaitson, Vice President—Law and
Assistant Secretary Facsimile No.:    (713) 821-2229 Email:   
chris.kaitson@enbridge.com

or to such other street address, individual or electronic communication number
or address as may be designated by notice given by either party to the other.
Any demand, notice or other communication given by personal delivery will be
conclusively deemed to have been given on the day of actual delivery thereof
and, if given by electronic communication, on the day of transmittal thereof if
given during the normal business hours of the recipient and on the Business Day
during which such normal business hours next occur if not given during such
hours on any day.

9.2 Waiver

Nothing in this Agreement shall constitute a waiver of privilege by any Enbridge
Entity or its Related Entities. In fulfilling their obligations under this
Agreement, each party will take appropriate steps necessary to preserve
privilege and any actions or discussions taken in connection with this Agreement
shall not vitiate privilege. Each Enbridge Entity, its Related Entities,
Insurance Risk Management and the Claims Examiners will hold information
provided in connection with the application of this Agreement in the strictest
of confidence and will not disclose to anyone or use for any purpose any
confidential information concerning this Agreement, other than for the purpose
of fulfilling the terms of this Agreement.

9.3 Time

Time will be of the essence of this Agreement and will remain of the essence
notwithstanding the extension of any of the dates hereunder.

9.4 Governing Law

This Agreement and all matters arising hereunder will be governed by and
construed in accordance with the laws of the Province of Alberta and the laws of
Canada applicable therein.

9.5 Entire Agreement

This Agreement, the Insurance Programs and the agreements, instruments and other
documents entered into pursuant to this Agreement (including consulting
agreements entered into between the Parent and each Claims Examiner) set forth
the entire agreement and understanding of the parties with respect to the

 

- 11 -



--------------------------------------------------------------------------------

matters set forth herein and supersede all prior agreements and understandings
among the parties with respect to the matters herein and there are no oral or
written agreements, promises, warranties, terms, conditions, representations or
collateral agreements whatsoever, express or implied, other than those contained
in this Agreement. Notwithstanding the foregoing, nothing contained in this
Agreement will limit, narrow or otherwise affect any stand-alone insurance
policy an Enbridge Entity currently has or may obtain and/or maintain in the
future.

9.6 Amendment

 

  (1) Subject to Section 9.6(2) and Section 9.6(3), this Agreement may be
altered or amended only by an agreement in writing signed by the Enbridge
Entities.

 

  (2) The Parent may, acting reasonably, amend this Agreement without the
consent of the other Enbridge Entities to:

 

  (a) remove any conflicts or other inconsistencies which may exist between any
terms of this Agreement and any provisions of any applicable law or regulation;

 

  (b) make any change or correction in this Agreement which is of a
typographical nature or is required to cure or correct any ambiguity or
defective or inconsistent provision, clerical omission, mistake or manifest
error contained therein; and

 

  (c) bring this Agreement into conformity with applicable laws, rules and
policies of governmental authorities.

 

  (3) Upon providing at least 60 days written notice prior to the end of a
Coverage Year, the Parent may amend, acting reasonably, the methodology and
specific processes set forth in Article 5 and Schedule A hereto (the “New
Methodology”) in connection with a new Coverage Year to better reflect the
intent of this Agreement. Each Enbridge Entity is responsible for communicating
any changes contemplated in this Section 9.6(3) to its Related Entities, as
applicable. Upon receiving notice of any such amendment by the Parent, each
Enbridge Entity may remain bound by this Agreement or may elect, upon providing
written notice to the Parent prior to the commencement of such new Coverage
Year, to terminate this Agreement with respect to an Insurance Coverage Program
that will use the New Methodology.

9.7 Termination

In the event that an Enbridge Entity provides notice to terminate this Agreement
pursuant to Section 9.6(3), such Enbridge Entity will no longer participate in
the Insurance Programs effective on the earlier of: (i) 90 days following the
date the Enbridge Entity provides such notice; or (ii) the date on which the
Enbridge Entity establishes an independent insurance program.

9.8 Further Assurances

The principles in this Agreement are meant to apply to each Related Entity and
any company in which a Related Entity has an insurable interest, including,
where a Related Entity acts in a joint venture capacity and has any
responsibilities with respect to obtaining and/or maintaining insurance.
Accordingly, each of the Enbridge Entities will, and will cause its Related
Entities to, upon reasonable request by Insurance Risk Management, do, execute
and deliver all further assurances, acts and documents for the purpose of
evidencing and giving full force and effect to the covenants, agreements and
provisions in this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

9.9 Binding Effect

This Agreement will enure to the benefit of and be binding upon the successors
and permitted assigns of the parties, as applicable.

9.10 Independent Legal Advice

Each of the Enbridge Entities acknowledges that it has read and understands the
terms and conditions of this Agreement and acknowledges and agrees that it has
had the opportunity to seek independent legal advice before execution of this
Agreement and that , if it did avail itself of such opportunity prior to
entering into this Agreement, it did so voluntarily. Each of the Enbridge
Entities further agrees that any failure to obtain independent legal advice will
not be used by it as a defence to the enforcement of its obligations under this
Agreement.

9.11 Counterparts

This Agreement may be executed in any number of counterparts, each of which will
be deemed to be an original and all of which taken together will be deemed to
constitute one and the same instrument.

9.12 Electronic Execution

Delivery of an executed signature page to this Agreement by any party by
electronic transmission will be as effective as delivery of a manually executed
copy of this Agreement by such party.

[signature page follows]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Enbridge Entities have executed this Agreement on the
date first above written.

 

ENBRIDGE INC. Per:  

/s/ Wanda Opheim

  Authorized Signatory Per:  

/s/ Colin K. Gruending

  Authorized Signatory  

Colin K. Gruending

  Vice President Treasury and Tax

ENBRIDGE ENERGY PARTNERS, L.P.,

 

By: ENBRIDGE ENERGY MANAGEMENT, L.L.C., as delegate of its general partner,
ENBRIDGE ENERGY COMPANY, INC., Per:  

/s/ Chris Kaitson

Name: Chris Kaitson Title: Vice President—Law and Assistant Secretary ENBRIDGE
INCOME FUND HOLDINGS INC. Per:  

/s/ Colin K. Gruending

  Authorized Signatory   Colin K. Gruending   Vice President Treasury and Tax
MIDCOAST ENERGY PARTNERS, L.P.   By: MIDCOAST HOLDINGS, L.L.C., its general
partner Per:  

/s/ Chris Kaitson

Name: Chris Kaitson Title: Vice President—Law and Assistant Secretary

Signature Page to Amended and Restated Allocation Agreement



--------------------------------------------------------------------------------

SCHEDULE “A”

PROCEDURES FOR DETERMINING RECOVERY

Part I – Allocated Recovery

The following is the procedure for calculating the Allocated Recovery for
affected Enbridge Entities. For ease of reference, Schedule “B” contains an
example using numerical figures with respect to such procedures.

 

1. Determine the qualified allocated coverage (the “Qualified Allocated
Coverage”) for each Enbridge Entity, as applicable, with respect to a Claim by
multiplying such Enbridge Entity’s Insurance Cost Allocation Percentage by the
Total Coverage Limit. Notwithstanding the foregoing, in no event will the
maximum amount of coverage attributed to an Enbridge Entity exceed the aggregate
Verified Loss Amounts in respect of such Enbridge Entity.

 

2. Determine the aggregate unutilized allocated coverage (the “Unutilized
Allocated Coverage”) by subtracting the aggregate Qualified Allocated Coverage
from the Total Coverage Limit.

 

3. If the Unutilized Allocated Coverage is greater than 0, proceed to determine
the re-allocated unutilized coverage (the “Re-Allocated Unutilized Coverage”)
for each Enbridge Entity if such Enbridge Entity’s Qualified Allocated Coverage
is less than its aggregate Verified Loss Amounts by multiplying the Enbridge
Entity’s Insurance Cost Allocation Percentage (as adjusted after excluding any
Enbridge Entity whose Qualified Allocated Coverage is more than its aggregate
Verified Loss Amounts) by the Unutilized Allocated Coverage. Notwithstanding the
foregoing, in no event will sum of the Qualified Allocated Coverage and the
Re-Allocated Unutilized Coverage for any Enbridge Entity be in an amount greater
than the aggregate Verified Loss Amounts in respect of such Enbridge Entity.

 

4. Determine the remaining unutilized coverage (the “Remaining Unutilized
Coverage”) by subtracting the aggregate Qualified Allocated Coverage and the
aggregate Re-Allocated Unutilized Coverage from the Total Coverage Limit.

 

5. If the Remaining Unutilized Coverage is greater than 0, proceed to determine
the first additional re-allocated unutilized coverage (the “First Additional
Re-Allocated Unutilized Coverage”) for each Enbridge Entity if such Enbridge
Entity’s Qualified Allocated Coverage and Re-Allocated Unutilized Coverage are
less, in aggregate, than its aggregate Verified Loss Amounts by multiplying such
Enbridge Entity’s Insurance Cost Allocation Percentage (as adjusted after
excluding any Enbridge Entity whose Qualified Allocated Coverage taken together
with its Re-Allocated Unutilized Coverage is more than its aggregate Verified
Loss Amounts) by the Unutilized Allocated Coverage. Notwithstanding the
foregoing, in no event will the sum of the Qualified Allocated Coverage, the
Re-Allocated Unutilized Coverage and the First Additional Re-Allocated
Unutilized Coverage for any Enbridge Entity be in an amount greater than the
aggregate Verified Loss Amounts in respect of such Enbridge Entity.

 

6. Determine the remaining unutilized coverage (the “Remaining Unutilized
Coverage”) by subtracting the aggregate Qualified Allocated Coverage and the
aggregate Re-Allocated Unutilized Coverage and the First Additional Re-allocated
Unutilized Coverage from the Total Coverage Limit.

 

Signature Page to Amended and Restated Allocation Agreement



--------------------------------------------------------------------------------

7. If the Remaining Unutilized Coverage is greater than 0, proceed to determine
the second additional re-allocated unutilized coverage (the “Second Additional
Re-Allocated Unutilized Coverage”) for each Enbridge Entity if such Enbridge
Entity’s Qualified Allocated Coverage and Re-Allocated Unutilized Coverage and
First Additional Re-Allocated Unutilized Coverage are less, in aggregate, than
its aggregate Verified Loss Amounts by multiplying such Enbridge Entity’s
Insurance Cost Allocation Percentage (as adjusted after excluding any Enbridge
Entity whose Qualified Allocated Coverage taken together with its Re-Allocated
Unutilized Coverage and First Additional Re-Allocated Unutilized Coverage is
more than its aggregate Verified Loss Amounts) by the Unutilized Allocated
Coverage. Notwithstanding the foregoing, in no event will the sum of the
Qualified Allocated Coverage, the Re-Allocated Unutilized Coverage and the First
Additional Re-Allocated Unutilized Coverage and Second Additional Re-Allocated
Unutilized Coverage for any Enbridge Entity be in an amount greater than the
aggregate Verified Loss Amounts in respect of such Enbridge Entity.

 

8. Confirm the Remaining Unutilized Coverage is Zero by subtracting the
aggregate Qualified Allocated Coverage and the aggregate Re-Allocated Unutilized
Coverage and the aggregate First Additional Re-Allocated Unutilized Coverage and
the aggregate Second Additional Re-Allocated Coverage from the Total Coverage
Limit.

 

9. Determine the allocated recovery (the “Allocated Recovery”) for each Enbridge
Entity with respect to its aggregate Verified Loss Amounts by totalling the sum
of such Enbridge Entity’s Qualified Allocated Coverage, Re-Allocated Unutilized
Coverage and First Additional Re-Allocated Unutilized Coverage and Second
Additional Re-Allocated Unutilized Coverage.

 

A-2



--------------------------------------------------------------------------------

Part II – Updated Allocated Recovery

In the event Verified True-Up Loss Amounts are prepared, the specific processes
described in Part I of this Schedule “A” shall be used to determine Qualified
Allocated Coverage, Unutilized Allocated Coverage and Remaining Unutilized
Coverage using Verified True-Up Loss Amounts in place of Verified Loss Amounts.

 

1. Determine the qualified allocated coverage (the “Qualified Allocated
Coverage”) for each Enbridge Entity, as applicable, with respect to a Claim by
multiplying such Enbridge Entity’s Insurance Cost Allocation Percentage by the
Total Coverage Limit. Notwithstanding the foregoing, in no event will the
maximum amount of coverage attributed to an Enbridge Entity exceed the aggregate
Verified True-Up Loss Amounts in respect of such Enbridge Entity.

 

2. Determine the aggregate unutilized allocated coverage (the “Unutilized
Allocated Coverage”) by subtracting the aggregate Qualified Allocated Coverage
from the Total Coverage Limit.

 

3. If the Unutilized Allocated Coverage is greater than 0, proceed to determine
the re-allocated unutilized coverage (the “Re-Allocated Unutilized Coverage”)
for each Enbridge Entity if such Enbridge Entity’s Qualified Allocated Coverage
is less than its aggregate Verified True-Up Loss Amounts by multiplying the
Enbridge Entity’s Insurance Cost Allocation Percentage (as adjusted after
excluding any Enbridge Entity whose Qualified Allocated Coverage is more than
its aggregate Verified True-Up Loss Amounts) by the Unutilized Allocated
Coverage. Notwithstanding the foregoing, in no event will sum of the Qualified
Allocated Coverage and the Re-Allocated Unutilized Coverage for any Enbridge
Entity be in an amount greater than the aggregate Verified True-Up Loss Amounts
in respect of such Enbridge Entity.

 

4. Determine the remaining unutilized coverage (the “Remaining Unutilized
Coverage”) by subtracting the aggregate Qualified Allocated Coverage and the
aggregate Re-Allocated Unutilized Coverage from the Total Coverage Limit.

 

5. If the Remaining Unutilized Coverage is greater than 0, proceed to determine
the first additional re-allocated unutilized coverage (the “First Additional
Re-Allocated Unutilized Coverage”) for each Enbridge Entity if such Enbridge
Entity’s Qualified Allocated Coverage and Re-Allocated Unutilized Coverage are
less, in aggregate, than its aggregate Verified True-Up Loss Amounts by
multiplying such Enbridge Entity’s Insurance Cost Allocation Percentage (as
adjusted after excluding any Enbridge Entity whose Qualified Allocated Coverage
taken together with its Re-Allocated Unutilized Coverage is more than its
aggregate Verified True-Up Loss Amounts) by the Unutilized Allocated Coverage.
Notwithstanding the foregoing, in no event will the sum of the Qualified
Allocated Coverage, the Re-Allocated Unutilized Coverage and the First
Additional Re-Allocated Unutilized Coverage for any Enbridge Entity be in an
amount greater than the aggregate Verified True-Up Loss Amounts in respect of
such Enbridge Entity.

 

6. Determine the remaining unutilized coverage (the “Remaining Unutilized
Coverage”) by subtracting the aggregate Qualified Allocated Coverage and the
aggregate Re-Allocated Unutilized Coverage and the aggregate First Additional
Re-Allocated Unutilized Coverage from the Total Coverage Limit.

 

7.

If the Remaining Unutilized Coverage is greater than 0, proceed to determine the
Second additional re-allocated unutilized coverage (the “Second Additional
Re-Allocated Unutilized Coverage”) for each Enbridge Entity if such Enbridge
Entity’s Qualified Allocated Coverage and Re-Allocated Unutilized Coverage and
First Additional Re-Allocated Unutilized Coverage are

 

A-3



--------------------------------------------------------------------------------

  less, in aggregate, than its aggregate Verified True-Up Loss Amounts by
multiplying such Enbridge Entity’s Insurance Cost Allocation Percentage (as
adjusted after excluding any Enbridge Entity whose Qualified Allocated Coverage
taken together with its Re-Allocated Unutilized Coverage and First Additional
Re-Allocated Unutilized Coverage is more than its aggregate Verified True-Up
Loss Amounts) by the Unutilized Allocated Coverage. Notwithstanding the
foregoing, in no event will the sum of the Qualified Allocated Coverage, the
Re-Allocated Unutilized Coverage and the First Additional Re-Allocated
Unutilized Coverage and Second Additional Re-Allocated Unutilized Coverage for
any Enbridge Entity be in an amount greater than the aggregate Verified True-Up
Loss Amounts in respect of such Enbridge Entity.

 

8. Confirm the Remaining Unutilized Coverage is Zero by subtracting the
aggregate Qualified Allocated Coverage and the aggregate Re-Allocated Unutilized
Coverage and the aggregate First Additional Re-Allocated Unutilized Coverage and
the aggregate Second Additional Re-Allocated Unutilized Coverage from the Total
Coverage Limit.

 

9. Determine the updated allocated recovery (the “Updated Allocated Recovery”)
for each Enbridge Entity with respect to its aggregate Verified True-Up Loss
Amounts by totalling the sum of such Enbridge Entity’s Qualified Allocated
Coverage, Re-Allocated Unutilized Coverage and First Additional Re-Allocated
Unutilized Coverage and Second Additional Re-Allocated Unutilized Coverage.

 

10. Determine the net change in each Enbridge Entity’s Allocated Recovery by
subtracting the Allocated Recovery from the Updated Allocated Recovery (the “Net
Change”).

 

A-4



--------------------------------------------------------------------------------

SCHEDULE “B”

ILLUSTRATION

Part I – Allocated Recovery

 

Insurance Coverage Program    -    Liability Total Coverage Limit    -    $685
million Coverage Year    -    May 2013 – April 2014

 

Business

   Verified Loss Amounts

EEP

   $200 million

EIFH

   $150 million

Parent

   $220 million

MEP

   $120 million   

 

Total

   $690 million ($5million


over Total Coverage

Limit)

  

 

 

1. Determine Qualified Allocated Coverage.

 

Enbridge Entity

   Insurance Cost
Allocation Percentage            Total
Coverage
Limit             Qualified Allocated
Coverage

EEP

     25 %             $171 million

EIFH

     8 %      X            =       $55 million

Parent

     58 %       $ 685 million          $397 million but


capped at $220 million

MEP

     9 %             $62 million

 

2. Determine Unutilized Allocated Coverage by subtracting the aggregate
Qualified Allocated Coverage from the Total Coverage Limit.

$685 million – ($171 million + $55 million + $220 million + $62 million) = $177
million



--------------------------------------------------------------------------------

3. Determine the Re-Allocated Unutilized Coverage.

 

Enbridge Entity

   Insurance Cost
Allocation Percentage            Unutilized
Allocated
Coverage             Re-Allocated
Unutilized Coverage

EEP

     60 %      X            =       $106 million but


capped at $29 million

EIFH

     19 %       $ 177 million          $33 million

MEP

     21 %             $38 million

 

4. Determine the Remaining Unutilized Coverage, if any.

$685 million – ($171 million + $55 million + $220 million + $62 million) – ($29
million +

$33 million + $38 million) = $77 million

 

5. Determine the First Additional Re-Allocated Coverage

 

Enbridge Entity

   Insurance Cost
Allocation
Percentage            Unutilized
Allocated
Coverage             First Additional Re-
Allocated Unutilized
Coverage

EIFH

     47 %      X            =       $36 million

MEP

     53 %       $ 77 million          $41 million but capped
at $20million

 

6. Determine the Remaining Unutilized Coverage, if any.

$685 million – ($171 million + $55 million + $220 million + $62 million) – ($29

million + $33 million + $38 million) – ($36 million + $20 million) = $21 million

 

7. Determine Second Additional Re-Allocated Coverage:

 

Enbridge Entity

   Insurance Cost
Allocation
Percentage            Unutilized
Allocated Coverage             Second Additional
Re-Allocated
Unutilized Coverage  

EIFH

     100 %      X       $ 21 million         =       $ 21 million   

 

8. Determine the Remaining Unutilized Coverage, if any.

$685 million – ($171 million + $55 million + $220 million + $62 million) – ($29

million + $33 million + $38 million) – ($36 million + $20 million) - $21 million
= 0 million



--------------------------------------------------------------------------------

9. Determine the Allocated Recovery.

 

Enbridge Entity

   Qualified
Allocated
Coverage            Re-allocated
Unutilized
Coverage            First
Additional
Re-Allocated
Unutilized
Coverage      Second
Additional
Re-Allocated
Unutilized
Coverage            Total Allocated
Recovery  

EEP

   $ 171 million         $ 29 million           Nil         Nil         $
200 million   

EIFH

   $ 55 million        +       $ 33 million        +       $ 36 million       $
21 million        =       $ 145 million   

Parent

   $ 220 million           Nil           Nil         Nil         $ 220 million
  

MEP

   $ 62 million         $ 38 million         $ 20 million         Nil         $
120 million   



--------------------------------------------------------------------------------

Part II – Updated Allocated Recovery

The following builds on the example in the first illustration with respect to
the specific processes set forth in Schedule “A” with respect to calculating the
Updated Allocated Recovery.

 

Enbridge Entity

   Verified Loss
Amounts      Verified True-Up Loss Amounts

EEP

   $ 200 million       $220 million

EIFH

   $ 150 million       $110 million

Parent

   $ 220million       $200 million

MEP

   $ 120 million       $165 million   

 

 

    

 

Total

   $ 690 million       $695 million ($10 million over


Total Coverage Limit)

  

 

 

    

 

 

1. Determine Qualified Allocated Coverage.

 

Enbridge Entity

   Insurance Cost
Allocation Percentage            Total
Coverage
Limit             Qualified Allocated
Coverage

EEP

     25 %             $171 million

EIFH

     8 %      X            =       $55 million

Parent

     58 %       $ 685 million          $397 million but


capped at $200 million

MEP

     9 %             $62 million

 

2. Determine Unutilized Allocated Coverage by subtracting the aggregate
Qualified Allocated Coverage from the Total Coverage Limit.

$685 million – ($171 million + $55 million + $200 million + $62 million) = $197
million



--------------------------------------------------------------------------------

3. Determine the Re-Allocated Unutilized Coverage.

 

Enbridge Entity

   Insurance Cost
Allocation Percentage          Unutilized
Allocated
Coverage           Re-Allocated
Unutilized Coverage

EEP

     60 %    X       =    $118 million but


capped at $49 million

EIFH

     19 %       $ 197 million          $38 million

MEP

     21 %             $42 million

 

4. Determine the Remaining Unutilized Coverage, if any.

$685 million – ($171 million + $55 million + $200 million + $62 million) – ($49
million +

$38 million + $42 million) = $68 million

 

5. Determine the First Additional Re-Allocated Coverage

 

Enbridge Entity

   Insurance Cost
Allocation Percentage          Unutilized
Allocated Coverage      First Additional Re-
Allocated Unutilized
Coverage

EIFH

     47 %    X       $32 million but capped


at $17 million

MEP

     53 %       $ 68 million       $36 million

 

6. Determine the Remaining Unutilized Coverage, if any.

$685 million – ($171 million + $55 million + $200 million + $62 million) – ($49
million + $38 million + $42 million) – ($17 million + $36 million) = $15 million

 

7. Determine Second Additional Re-Allocated Coverage:

 

Enbridge Entity

   Insurance Cost
Allocation Percentage            Unutilized
Allocated Coverage      Second Additional Re-
Allocated Unutilized
Coverage

MEP

     100 %      X       $ 15 million       $15 million



--------------------------------------------------------------------------------

8. Determine the Remaining Unutilized Coverage, if any.

$685 million – ($171 million + $55 million + $200 million + $62 million) – ($49

million + $38 million + $42 million) – ($17 million + $36 million) - $15 million
= 0 million

 

9. Determine the Updated Allocated Recovery.

 

Enbridge Entity

   Qualified
Allocated
Coverage             Re-allocated
Unutilized
Coverage             First
Additional
Re-Allocated
Unutilized
Coverage      Second
Additional
Re-Allocated
Unutilized
Coverage             Total Allocated
Recovery  

EEP

   $ 171 million          $ 49 million            Nil         Nil          $
220 million   

EIFH

   $ 55 million         +       $ 38 million         +       $ 17 million      
  Nil         =       $ 110 million   

Parent

   $ 200 million            Nil            Nil         Nil          $
200 million   

MEP

   $ 62 million          $ 42 million          $ 36 million       $ 15 million
         $ 155 million   

 

10. Determine the Net Change.

 


Enbridge Entity

   Allocated
Recovery      Updated
Allocated
Recovery      Net Change  

EEP

   $ 200 million       $ 220 million       $ 20 million   

EIFH

   $ 145 million       $ 110 million       (-$ 35 million ) 

Parent

   $ 220 million       $ 200 million       (-$ 20 million ) 

MEP

   $ 120 million       $ 155 million       (+$ 35 million ) 